Citation Nr: 1000029	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-35 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1978 to July 
1978 and from November 1978 to February 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original 
Jurisdiction.  VA will notify the Veteran if further action 
is required.


REMAND

The Veteran contends that PTSD was incurred as a result of 
incidents with her commanding officer (CO).  Specifically, 
she avers that in the fall or winter of 1979, she was 
scheduled to be court martialed, that she retained counsel 
through the Judge Advocate General's Corps (JAG), and that 
she ultimately opted to take an Article 15 following an 
arrest.  At the time she was to sign the Article 15 
documentation, she contends that she was physically and 
emotionally intimidated by her CO into signing discharge 
papers.  The Veteran asserts that these events caused her 
emotional distress.

In addition, the Veteran avers that she was exposed to 
traumatic experiences while serving as a Military Policewoman 
(MP) in Korea.  Her alleged stressors include an occasion in 
February or March 1979 when serving on gate duty and fighting 
with a fellow soldier, having to physically reprimand 
protesters in July or August of 1979 during a period of 
martial law, and learning of the murder of a driver whose van 
she inspected in March or April 1979.

In January 1980, the Veteran sought treatment for personal 
problems.  It was noted that she was awaiting her court 
martial, was having difficulty controlling her impulses, 
dealing with anger, and dealing with her emotions.  It 
appears that she was referred for additional treatment, but 
there is no record of any psychiatric treatment or evidence 
of psychiatric diagnosis at the time of discharge.  
Additionally, there is no record of the court martial and/or 
Article 15 documentation.

Post-service treatment records indicate that the Veteran 
underwent a VA neuropsychiatric examination in April 1980 
where she related that she developed symptoms of tension and 
irritability as a result of being mistreated by her superiors 
while in service.  She was diagnosed as having a 
psychophysiological disturbance of the gastrointestinal 
tract.  In November 2004, the Veteran failed to report for a 
VA PTSD evaluation.  VA outpatient records from April 2005 
indicate that the Veteran had a positive PTSD screen and the 
diagnosis was "rule out PTSD." 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  In this case, service 
personnel records indicate that the Veteran served on active 
duty from March 1978 to July 1978 and from November 1978 to 
February 1980 as an MP.  She did not engage in combat, and 
her alleged stressors are not related to combat.  In these 
circumstances, where the alleged stressor is not combat 
related, the Veteran's lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must be developed to attempt 
to obtain available evidence that may corroborate her 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition 
that service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  

Under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  The Veteran has 
alleged sustaining physical assault in performing her duties 
in the military police.  She also alleges sexual harassment 
of a verbal nature.  These should be developed in accordance 
with the applicable provisions of 38 C.F.R. § 3.304(f)(3) 
(2007).

The Board finds that the Veteran's service personnel records 
are not complete and further development is required.  
Specifically, there is no verification in the records as to 
the Article 15 proceedings or other disciplinary action 
involving the Veteran.  

VA, as part of its duty to assist, should undertake efforts 
to obtain additional information that may corroborate the 
Veteran's assertions that she signed the Article 15 
documentation and should seek evidence which may corroborate 
the claimed stressors.  Specifically, the RO should request 
the Veteran's personnel records from the National Personnel 
Records Center (NPRC) and unit records from the U.S. Army and 
Joint Services Records Research Center (JSRRC)) in order to 
corroborate the Veteran's claimed stressors, including the 
claimed Article 15 action and claimed stressful incidents 
while on duty in the Republic of Korea. 

When there is an "event" in service, persistent symptoms or 
current evidence of a current disability, VA is required to 
obtain a medical examination and/or opinion pursuant to 38 
C.F.R. § 3.159(c)(4).  The Veteran is hereby notified that it 
is her responsibility to report for scheduled examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.

The Veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Her testimony indicates a possible 
association between her current psychiatric complaints and 
her period of active service when viewed in the context of 
her service treatment records, which show treatment for 
personal problems associated with her impending court martial 
and the findings of the April 1980 neuropsychiatric 
examination, which indicate that she developed symptoms of 
tension and irritability as a result of being mistreated by 
her superiors, as well as a psychosomatic disorder.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Consequently, this claim must be remanded for additional 
development of the medical evidence.

Upon remand, VA should also provide notice in accordance with 
the provisions stated in 38 C.F.R. § 3.304(f)(3).  The 
Veteran should be requested to identify treatment records 
from the date of discharge to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment 
records as well as the names and addresses 
of all non-VA medical care providers who 
treated the Veteran for a psychiatric 
disability since February 1980.  After 
securing the necessary release, attempt to 
obtain these records.  If the records are 
unavailable, this should be documented in 
the claims file.

2. Obtain any missing service personnel 
records from the NPRC, including documents 
related to any Article 15 and other 
disciplinary proceedings involving the 
Veteran and associate them in the claims 
folder.

3. Request the JSRRC to provide any 
information that might corroborate the 
Veteran's alleged stressors while on duty 
in Korea, including the occasion in 
February or March 1979 when serving on 
gate duty and fighting with a fellow 
soldier, having to physically reprimand 
protesters in July or August of 1979 
during a period of martial law, and 
learning of the murder of a driver whose 
van she inspected in March or April 1979.  
Specifically, request that it be verified 
that martial law was imposed in 1979.  If 
such records are not available or are 
incapable of verification this should be 
noted by the JSSRC and such notation 
included in the claims file.

4. Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of her complaints.  The examiner 
should review the claims folder before the 
examination.  For any psychiatric 
disability or disabilities diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the disability 
was incurred in or as the result of the 
Veteran's military service.  A complete 
rationale should be provided for the 
opinion(s) rendered.

5. After completion of the above and any 
additional development deemed necessary, 
the Agency of Original Jurisdiction should 
readjudicate the claim in light of the 
entire record with consideration all 
applicable laws and regulations.  If the 
benefit sought remains denied, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 

